Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 2-21 are presented for examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2-4,9,14, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner (US 2016/0092252 A1) in view of Yang (US 2015/0006487 A1).

As per claim 2, Wagner teaches A computer-implemented method comprising: 
generating a first software container provisioned with (i) code submitted by a user for execution on an on-demand code execution system and (ii) a runtime on which execution of the code depends; (Wagner [0016] The virtual machine instance manager can create and configure containers inside the allocated virtual machine instance based on configuration information of the request to execute the user code. In some cases, the virtual machine instance manager can identify an existing container in a virtual machine instance that is already allocated to the same user account. Containers within a single virtual machine instance can host multiple copies of the same user code concurrently and also can host copies of different user codes if allowed under operation policies. In some cases, the virtual machine instance manager manages and facilitates execution of the requested user code by the containers by utilizing various auxiliary services. And [0052] For example, if the user code is written in Python, and the instance allocation unit 186 may find an virtual machine instance (e.g., in the warming pool 130A of FIG. 1) having the Python runtime pre-loaded thereon and assign the virtual machine instance to the user. In another example, if the program code specified in the request of the user is already loaded on an existing container or on another virtual machine instance assigned to the user (e.g., in the active pool 140A of FIG. 1), the instance allocation unit 186 may cause the request to be processed in the container or in a new container [container generation] on the virtual machine instance. In some embodiments, if the virtual machine instance has multiple language runtimes loaded thereon, the instance allocation unit 186 may create a new container on the virtual machine instance and load the appropriate language runtime on the container based on the computing constraints specified in the request)
initializing the runtime on the first software container into a ready state for execution of the code; (Wagner [0013] According to aspects of the present disclosure, by maintaining a pool of pre-initialized virtual machine instances that are ready for use as soon as a user request is received, delay (sometimes referred to as latency) associated with executing the user code (e.g., instance and language runtime startup time) can be significantly reduced. and [0057] For example, the request may specify that the user code is to be executed on “Operating System A” using “Language Runtime X.” In such an example, the worker manager 140 may locate a virtual machine instance that has been pre-configured with “Operating System A” and “Language Runtime X” and assigned it to the user. The worker manager 140 may then create a container on the virtual machine instance for executing the user code therein)
obtaining a request to execute the code, the request corresponding to the user of the on-demand code execution system; and (Wagner Fig Block 302 and Fig 4 (request to execute user code) and [0062] At (1), the frontend 120 of a virtual compute system 110 receives a request to execute or to deploy a user code. The request can be transmitted from a user computing device 102. In some embodiments, the request can be received from one of the auxiliary services 106.)
Wagner does not teach generating a checkpoint of the first software container at a time that the runtime on the first software container is initialized into the ready state for execution of the code; storing the checkpoint as an execution-ready checkpoint for the code and in response to the request to execute the code, generating, from the execution-ready checkpoint for the code that reflects the checkpoint of the first software container at a time that the runtime on the first software container is initialized into the ready state for execution of the code, a second software container in the ready state for execution of the code, including the initialized runtime, and executing the code within the second software container;
However, Yang teaches generating a checkpoint of the first software container at a time that the runtime on the first software container is initialized into the ready state for execution of the code; storing the checkpoint as an execution-ready checkpoint for the code; (Yang Fig 1 Step 101 (At a checkpoint stage, acquire and checkpoint configuration information v- of a first container, a control group status parameter of the first container, and an application program status parameter of the first container) and Fig 2 step 202 (Acquire a control group path of the first container, traverse a subsystem file under the control group path to acquire a corresponding value of the subsystem file, use the control group path of the first container and the v- corresponding value of the subsystem file under the control group path as a control group status parameter of the first container, and checkpoint the control group status parameter of the first container to the image file of the shared memory))
 in response to the request to execute the code, generating, from the execution-ready checkpoint for the code that reflects the checkpoint of the first software container at a time that the runtime on the first software container is initialized into the ready state for execution of the code, a second software container in the ready state for execution of the code, including the initialized runtime, and executing the code within the second software container. (Yang Fig 1 Step 102 (At a restart stage, read the configuration information of the first container, the control group status parameter of the first container, and I the application program status parameter of the first container, and configure a second container according to the read configuration information of the first container, the read control group status parameter of the first container, and the read application program status parameter of the first container) and Fig 2 Step 203 (Acquire an application program status parameter of the first container, and checkpoint the application program status parameter of the first container to the image file of the shared memory), step 204 (At a restart stage, read the configuration information of the first container from the image file of the shared memory, and configure a second container according to the read configuration information of the first container)  and step 205 (Read the control group status parameter of the first container from the  image file of the shared memory, and configure the second container according to the read control group status parameter of the first container)))

The examiner believes the approach of Yang is consistent with what is disclosed in the specification about checkpoint the container ([0023] For example, a checkpoint data file may be utilized to store the state of a software container execution environment. Thus, examples made with reference to snapshots, unless otherwise specified, may be modified to utilize other types of system images).

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Yang with the system of Wagner to store the checkpoint. One having ordinary skill in the art would have been motivated to use Yang into the system of Wagner for the purpose of checkpointing and restarting a container status. (Yang paragraph 02) 

As per claim 3, teaches Yang teaches further comprising halting execution of the first software container after generating the checkpoint, wherein generating the second software container from the execution-ready checkpoint for the code comprises generating a new software container and updating the new software container, using the execution-ready checkpoint for the code, to match the ready state. (Yang [0014] a restart module, configured to, at a restart stage, read the configuration information of the first container, the control group status parameter of the first container, and the application program status parameter of the first container, and configure a second container according to the read configuration information of the first container, the read control group status parameter of the first container, and the read application program status parameter of the first container. [0016] At a checkpoint stage, configuration information of a first container, a control group status parameter of the first container, and an application program status parameter of the first container are acquired and checkpointed, so that a second container can be configured at a restart stage according to the checkpointed configuration information of the first container, the checkpointed control group status parameter of the first container, and the checkpointed application program status parameter of the first container. In this case, the second container can have the same configuration information as the configuration information of the first container, and a resource limit condition of a process in the second container is kept consistent before and after a checkpoint/restart operation, and an execution environment is kept unchanged. [0042] It should be noted that, in this embodiment of the present invention, the second container may be a newly established container, and the configuring the second container by using the configuration information of the first container may specifically be that the controller configures the second container by calling a corresponding function according to a different type of configuration information. For example, if an execution area of a second container is configured, a personality function may be called.)

As per claim 4, Yang teaches wherein generating the second software container from the execution-ready checkpoint for the code comprises modifying an executing software container, using the execution-ready checkpoint for the code, to match the ready state. (Yang [0042] It should be noted that, in this embodiment of the present invention, the second container may be a newly established container, and the configuring the second container by using the configuration information of the first container may specifically be that the controller configures the second container by calling a corresponding function according to a different type of configuration information. For example, if an execution area of a second container is configured, a personality function may be called [modifying the container].)

As to claims 9 and 15, they are rejected based on the same reason as claim 2.
As to claims 14 and 20, they are rejected based on the same reason as claim 4.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wagner (US 2016/0092252 A1) in view of Yang (US 2015/0006487 A1) in further view of Jayanthi (US 10,732,951 B2).

As per claim 5, Wanger and Yang do not teach wherein generating the first software container provisioned with the runtime comprises provisioning the first software container with additional dependency data required to place the runtime into the ready state for execution of the code.
However, Jayanthi teaches wherein generating the first software container provisioned with the runtime comprises provisioning the first software container with additional dependency data required to place the runtime into the ready state for execution of the code. (Jayanthi [col 1, lines 44-52] Software containers may provide a mechanism to securely run an application in an isolated environment, which may be packed with all its dependencies and libraries. A software container thus may include an entire runtime environment: an application, its dependencies, libraries, and configuration files that may be bundled into one package. Since an application may be run in an environment that the application expects, software containers may simplify testing and deployment of an application.)

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Jayanthi with the system of Wagner and Yang to provision the first software container with additional dependency data. One having ordinary skill in the art would have been motivated to use Jayanthi into the system of Wagner and Yang for the purpose of managing container images. (Jayanti col 2, lines 8-9)

Claims 6, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner (US 2016/0092252 A1) in view of Yang (US 2015/0006487 A1) in further view of Saxena (US 2018/0144263 A1).

As per claim 6, Wanger and Yang do not teach wherein generating the first software container provisioned with the runtime comprises:  obtaining a second checkpoint, the second checkpoint reflecting state of a third software container provisioned with the runtime;  generating the first software container from the second checkpoint of the third software container; and provisioning the first software container with additional dependency data required to place the runtime into the ready state for execution of the code.
However, Saxena teaches wherein generating the first software container provisioned with the runtime comprises:  obtaining a second checkpoint, the second checkpoint reflecting state of a third software container provisioned with the runtime;  generating the first software container from the second checkpoint of the third software container; and provisioning the first software container with additional dependency data required to place the runtime into the ready state for execution of the code. (Saxena [0048] As can be seen from the workflow illustrated in FIG. 1, application state can be maintained on a per-application and per-user basis across multiple uses of the particular containerized application by a particular end-user even though the containerized application is executed on a stateless computing platform. FIG. 2 is a process flow diagram of a state capturing workflow for a containerized stateful application that corresponds to the workflow illustrated in FIG. 1. The process flow illustrated in FIG. 2 can be generally categorized into two phases, a containerization phase 200 and a deployment phase 202. Operations of the containerization phase include containerizing the application (block 210), capturing the application installation state (block 212), and uploading the containerized application (e.g., as an app container) to the application portal (block 214). In an embodiment, containerizing the application involves capturing an application's install time (e.g., using snapshots to capture all files and registries that an application modifies while installing) and runtime dependencies to generate a self-contained app container. In an embodiment, the app container includes a file system that contains all the application components needed to run the application successfully, including, for example, the application executables, runtime components, system tools, a virtualization layer, and system libraries.)

The art of Saxena and its creation of a second checkpoint should be seen in conjunction with Wagner and Yang which deal with the construction of the first checkpoint.

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Saxena with the system of Wagner and Yang to obtain a second checkpoint. One having ordinary skill in the art would have been motivated to use Saxena into the system of Wagner and Yang for the purpose of capturing state information related to the containerized stateful application in a persistent data store. (Saxena paragraph 01)

As per claim 10, Wanger and Yang do not teach the instructions cause the computing system to generate the first software container at least partly by: identifying one or more dependencies on which execution of the code depends; selecting a second checkpoint storing a state of a software container initialized with the one or more dependencies; and generating the first software container based on the second checkpoint.
However, Saxena teaches the instructions cause the computing system to generate the first software container at least partly by: identifying one or more dependencies on which execution of the code depends; selecting a second checkpoint storing a state of a software container initialized with the one or more dependencies; and generating the first software container based on the second checkpoint. (Saxena [0048] As can be seen from the workflow illustrated in FIG. 1, application state can be maintained on a per-application and per-user basis across multiple uses of the particular containerized application by a particular end-user even though the containerized application is executed on a stateless computing platform. FIG. 2 is a process flow diagram of a state capturing workflow for a containerized stateful application that corresponds to the workflow illustrated in FIG. 1. The process flow illustrated in FIG. 2 can be generally categorized into two phases, a containerization phase 200 and a deployment phase 202. Operations of the containerization phase include containerizing the application (block 210), capturing the application installation state (block 212), and uploading the containerized application (e.g., as an app container) to the application portal (block 214). In an embodiment, containerizing the application involves capturing an application's install time (e.g., using snapshots to capture all files and registries that an application modifies while installing) and runtime dependencies to generate a self-contained app container. In an embodiment, the app container includes a file system that contains all the application components needed to run the application successfully, including, for example, the application executables, runtime components, system tools, a virtualization layer, and system libraries.)

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Saxena with the system of Wagner and Yang to select a second checkpoint. One having ordinary skill in the art would have been motivated to use Saxena into the system of Wagner and Yang for the purpose of capturing state information related to the containerized stateful application in a persistent data store. (Saxena paragraph 01)

As to claim 16, it is rejected based on the same reason as claim 10.

Claims 8, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner (US 2016/0092252 A1) in view of Yang (US 2015/0006487 A1) in further view of Huang (US 2016/0103739 A1).

As per claim 8, Wanger and Yang do not teach initializing the runtime on the first software container into the ready state for execution of the code comprises executing an initialization portion of the code within the first software container.
However, Huang teaches initializing the runtime on the first software container into the ready state for execution of the code comprises executing an initialization portion of the code within the first software container. (Huang [claim 8] program instructions to initialize, by the computer host operating system, a first value associated with the first host operating system managed data block indicating the number of pointers created to associate the virtual machine to the first host operating system managed data block; program instructions to receive, by the computer host operating system, a request to create a snapshot of the virtual machine)

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Huang with the system of Wagner and Yang to initialize an operating system on the virtual machine. One having ordinary skill in the art would have been motivated to use Huang into the system of Wagner and Yang for the purpose of managing snapshots in a virtualized environment (Huang paragraph 01).

As to claims 12 and 18, they are rejected based on the same reason as claim 8.

Claims 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner (US 2016/0092252 A1) in view of Yang (US 2015/0006487 A1) in further view of Huang (US 2016/0103739 A1) and Kawamura (US 2012/0072920 A1).
As per claim 13, Wanger and Yang do not teach wherein the request to execute the code comprises parameters to be passed to an execution of the code, and wherein executing an initialization portion of the code places the execution of the code in a state corresponding to a location, within the code, at which the parameters are processed by the execution.
However, Kawamura teaches wherein the request to execute the code comprises parameters to be passed to an execution of the code, and wherein executing an initialization portion of the code places the execution of the code in a state corresponding to a location, within the code, at which the parameters are processed by the execution. (Kawamura [0069] Next, the process activating unit 408 determines the type of process specifying argument. If the process specifying argument is "lazy" and there is no argument, the process activating unit 408 initializes a program type memory region of the process administration information storage region 412 and sets the region as "lazy" (S506 or S507). On the other hand, if the process specifying argument is "unlazy," the process activating unit 408 initializes a program type memory region of the process administration information storage region 412 and sets the region as "unlazy" (S508)).

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Kawamura with the system of Wagner and Yang to initialize the code. One having ordinary skill in the art would have been motivated to use Kawamura into the system of Wagner and Yang for the purpose of saving context information (Kawamura paragraph 12).

As to claim 19, it is rejected based on the same reason as claim 13.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Wagner (US 2016/0092252 A1) in view of Yang (US 2015/0006487 A1) in further view of Smiljanic (US 2017/0249130 A1).

As per claim 21, Wanger and Yang do not teach the runtime is at least one of an interpreter or a compiler for the code.
However, Smiljanic teaches the runtime is at least one of an interpreter or a compiler for the code. (Smiljanic [0125] virtual machine that provides or includes a runtime environment or the compiler. [claim 2] The method of claim 1, wherein the computing environment includes a virtual machine, and wherein the virtual machine includes a cloud-based virtual machine that hosts a runtime environment that includes the compiler).

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Smiljanic with the system of Wagner and Yang to use an interpreter or compiler. One having ordinary skill in the art would have been motivated to use Smiljanic into the system of Wagner and Yang for the purpose of enhancing compile-time security enforcement (Smiljanic paragraph 09).
Allowable Subject Matter
Claims 7, 11 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 20190370113 – discloses an apparatus in one embodiment comprises a host device that includes at least one processor and an associated memory. The host device is configured to implement a plurality of containers each configured to access one or more portions of the memory. The containers are implemented as respective kernel control groups utilizing operating system level virtualization of the processor of the host device. The host device is further configured to assign the containers to groups in accordance with one or more designated criteria, and to generate checkpoints for respective groups of the containers. In conjunction with generation of a given one of the checkpoints for a particular one of the groups of containers, the host device identifies one or more pages of the memory that are shared by at least first and second containers of the particular group of containers, and generates the given checkpoint without duplicating the one or more shared pages to persistent storage.

US 20190339955 A1 – discloses creating a function checkpoint for an instance of a program code function located on a first services hub and using the function checkpoint to load the instance of the program code function on a second services hub. An example method may include creating a function checkpoint for an instance of a program code function loaded in memory of a first services hub, where the function checkpoint may contain execution instructions and execution state data for the instance of the program code function. A second services hub included in the local device network may be identified, and the function checkpoint may be sent to the second services hub to allow execution of the instance of the program code function to be loaded on the second services hub using the function checkpoint.

US 20190140831 A1 – discloses a virtual machine structure wherein processors are configured to create an encrypted code virtualization machine for code machine instructions of a retrieved package that has a security field value that indicates secure code, wherein the code machine instructions of the first retrieved package are allocated to encrypted code memory regions of a computer memory resource. Configured processors further create a non-encrypted code virtualization machine in non-encrypted code memory regions of a computer memory resource comprising code machine instructions of another retrieved package that has a security field value that does not indicate secure code; and define a union mixed secure virtual machine image to include (as a function of) the encrypted code virtualization machine and the non-encrypted code virtualization machine.
US 20190073234 A1 – discloses managing initialization of virtual machine instances within an on-demand code execution environment or other distributed code execution environment. Such environments utilize pre-initialized virtual machine instances to enable execution of user-specified code in a rapid manner, without delays typically caused by initialization of the virtual machine instances. However, because the number of pre-initialized virtual machine instances maintained at an on-demand code execution environment is typically limited, insufficient number of pre-initialized virtual machine instances may be available at the on-demand code execution environment during times of heavy use. Embodiments described herein utilize pre-trigger notifications to indicate to the on-demand code execution environment that subsequent requests to execute user-specified code are likely to occur. The on-demand code execution environment may therefore pre-initialize additional virtual machine instances in preparation for the subsequent requests, reducing delay that would be required to initialize the instances after obtaining to the requests.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHRAN KAMRAN whose telephone number is (571)272-3401.  The examiner can normally be reached on 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEHRAN KAMRAN/           Primary Examiner, Art Unit 2196